UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2004


HELINE CHAMBERS,

                Plaintiff - Appellant,

          v.

MEDICAL UNIVERSITY HOSPITAL AUTHORITY, MUHA,

                Defendant - Appellee,

          and

MEDICAL UNIVERSITY OF SOUTH CAROLINA, d/b/a MUSC, d/b/a MUSC
Children’s Hospital,

                Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:11-cv-00261-RMG)


Submitted:   February 26, 2013             Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Heline Chambers, Appellant Pro Se.   Caroline Wrenn Cleveland,
Bob J. Conley, CLEVELAND LAW, LLP, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Heline    Chambers     appeals     the       district   court’s    order

accepting     the    recommendation      of        the    magistrate   judge     and

granting    summary    judgment     to       her    former    employer,    Medical

University of South Carolina, on Chambers’ claims of employment

discrimination.        We   have    reviewed        the    record   and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       Chambers v. Med. Univ. Hosp. Auth., No.

2:11-cv-00261-RMG (D.S.C. July 16, 2012).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                         2